Per Curiam.

Respondent received $3,500 to be used for the purchase of certain surplus Government merchandise, $5,000 for the purchase of a specified parcel of real property and $250 as reimbursement for alleged expenses in the first transaction. He has been charged with converting these moneys. The Official Referee to whom the charges were referred has found after trial that the charge based on the alleged conversion of the $250 item has not been sustained. Of the $3,500 received for the first transaction, $1,000 was repaid as an incident to and as an inducement for the second transaction. Subsequently, respondent repaid $2,200, leaving unaccounted for a total of $5,300.
The Official Referee has reported that in his opinion the charges against the respondent arising out of the surplus Government merchandise and the real property transactions have been “ amply sustained ” and found “ it impossible to accept as credible ”, respondent’s claim that the moneys were given to him only as personal loans. The respondent’s contention that the relationship between the parties involved in these transactions was not that of attorney and client is no defense to a charge of misconduct by an attorney (Matter of Arrow, 248 App. Div. 490; Matter of Feingold, 252 App. Div. 547).
The report of the Official Referee should be confirmed and the respondent disbarred.
Peck, P. J., Dore, Cohn, Van Yoorhis and McCurn, JJ., concur.
Respondent disbarred. [See 279 App. Div. 577.]